Title: To George Washington from David Stuart, 16 November 1785
From: Stuart, David
To: Washington, George



Dear Sir,
Novr 16th [17]85 Richmond

It was my misfortune soon after my arrival here, to be confined for several days by sickness; occasioned by lodging in a house newly built, whose walls were perfectly damp—I mention this circumstance by way of accounting, for my not having written to you as yet, and given you some account of our proceedings—Tho’ indeed so little is yet done, that I can now only inform you of what is proposed to be done, rather than what is done—Much time at the beginning, was spent in examining the legality of the Speaker’s, and Mr Lee’s elections. I have only to observe on this matter, that from the manner in which it was conducted, it appears to have originated more from a spirit of

faction, than any regard to an infringment of the Constitution—An attempt is making, which I fear will prove too successful, to postpone the payment of the present taxes—Indeed, some state the inability of the people to be such, as to require an entire remission—This, considering the pressing demands of Congress, and the necessity of a punctual compliance with our own domestic engagements, is certainly strange policy—I think for my part, it may be attended with very fatal consequences; since the people, from being unaccustomed to a regular payment of taxes, may at length refuse to pay any. I have heard so many express favorable sentiments of the Port bill, that I am induced to hope, it will take place; and with the amendment, of striking out some of the places now nominated—Soon after the news of the declaration of war by the Algerines, against us, arrived; information was given to the Executive, that there had three of that nation just come to Norfolk—As it was concieved they were spies, they have been sent for—On examination, however, it seems they are Moors, and subjects of the Emperor of Morocco—Tho’ not confined, yet I understand they are watched. The inhabitants of Kentuck, have sent in their petition by their Delegates, praying a separation—It is so sensible, respectful, and moderate, that it seems to produce conviction on every mind, of the propriety of the measure—The members nominated to Congress, in lieu of Mercer and Hardy, are Coll Lee, and Coll Carrington—There were several other Candidates for these places, who were not ashamed openly to sollicit votes. Indeed, I am very sorry to observe, that Richmond abounds with people watching for place⟨s⟩ and who omit no opportunity of paying court to the very honourable Members—Mr Braxton has been chosen into the Council—The embarrassed state of his affairs, ought to perhaps to have been an objection to putting him in a place, which may be considered in some measure as an asylum—Your letter to the Governor has been read in the House; and a bill is brought in, repealing the former law according to your petition; and giving you full power, to appropriate to any purposes you may think fit, the donations of the Assembly—It will I suppose be transmitted to you by order of the House, as soon as it has passed. I have heard much approbation and satisfaction expressed at your declining those donations—I inclose to you a bill, now under the consideration of

the House, giving powers to Congress to regulate our trade—its fate will not be decided till friday week. If therefore any amendment occurs to you, I shall receive it with pleasure—I believe I have now unloaded my budget—I therefore conclude with desiring my Compliments to Mrs Washington, and the family at Mount Vernon—I am Dr Sir with sincere regard Your Obt Servt

David Stuart

